Exhibit 10.4(b)

June 1, 2011

Winton Capital Management

1a. St. Mary Abbot’s Place

Kensington, London W86LS,

U.K.

Attention: Mr. Martin Hunt

Re: Management Agreement Renewals

Dear Mr. Hunt:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Diversified Multi-Advisor Futures Fund L.P.

 

  •  

Orion Futures Fund L.P.

 

  •  

CMF Winton Feeder I LP

 

  •  

CMF Winton Master Fund L.P.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

Institutional Futures Portfolio LP

 

  •  

Abingdon Futures Fund L.P.

 

  •  

Global Futures Fund Ltd.

 

  •  

Orion Futures Fund (Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1290.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer and Director

 

WINTON CAPITAL MANAGEMENT By:  

/s/ Andrew Bastow

Print Name:   Andrew Bastow, Director & General Counsel JM/sr  